AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


SHANA MCCART-POLLAK
                                                       JUDGMENT IN A CIVIL CASE
                 Third Party Plaintiff,
         v.                                            Case Number: 2:15-CV-1576-MMD-EJY
DRAGON-I TOYS, LTD. AND
AS SEEN ON TV, INC.

                Third Party Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Pursuant to the Court's minute order in chambers (ECF No. 474,) and previously entered Clerk's defaults
(ECF No. 107 as to Dragon-I Toys and ECF No. 160 as to As Seen on TV,) default judgment is entered for
Third Party Plaintiff against Third Party Defendants Dragon-I Toys, Ltd. and As Seen on TV, Inc.




         9/30/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              P. Vannozzi
                                                             Deputy Clerk
